Sherwood, C. J.
Defendants, who are the successors in office of a former Board of Regents of the Missouri State Normal Schools, are not responsible individually, either for the acts of their predecessors, or for their own acts unless maliciously done. No principle of law .is better settled by the authorities than this, that persons holding official positions, positions giving them enlarged discretionary powers, cannot incur individual liability except on the ground just instanced. In Reed v. Conway, 20 Mo. 22, an extended review of the authorities occurs ; that case dominates this one. No cause of action is alleged in the petition, and, therefore, judgment reversed and petition dismissed.
All concur.